Citation Nr: 1419319	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-21 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a low back condition. 

3.  Entitlement to service connection for a right elbow condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2009 and February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2013 the Veteran provided testimony at hearing before the undersigned Veterans' Law Judge at the RO.  A transcript of the proceeding is associated with the claims file. 

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).   


FINDINGS OF FACT

1.  The RO denied service connection for a low back condition in October 1977 and August 1979.  In a May 1982 rating decision, the RO declined to reopen the Veteran's low back claim; the Veteran did not perfect a timely appeal. 

2.  Evidence received since the May 1982 rating decision raises a reasonable possibility of substantiating the claim for service connection for a low back condition. 

3.  The preponderance of the evidence is against a finding that the Veteran's right elbow condition is related to active service.

CONCLUSIONS OF LAW

1.  The May 1982 rating decision is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a low back condition; and the previously denied claim for service connection for a low back condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

3.  The criteria for service connection for a right elbow condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims that have been finally denied, VA must inform the claimant of the unique character of the evidence that must be presented to reopen that claim because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in August 2009.  

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Board acknowledges that the Veteran was not afforded a VA examination in connection with his right elbow.  However, the Board finds that VA does not have a duty to provide an examination because the evidence of record does not establish that the Veteran had an injury in service.  Thus, a VA examination is not required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  New and Material Evidence

The Veteran was initially denied service connection for a low back condition in an October 1977 rating decision because the Veteran did not report for a VA examination; the Veteran did not appeal.  In an August 1979 rating decision, the RO denied service connection because the VA examination found that the Veteran's low back condition was shown by history only; the Veteran did not appeal.  In a May 1982 decision, the RO declined to reopen the Veteran's low back claim on the grounds that the Veteran did not submit new and material evidence showing that his condition existed since service.  The Veteran did not appeal the May 1982 decision and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record as of the May 1982 decision included the Veteran's service treatment records, a VA examination, and the Veteran's personal statements.  The evidence received since the May 1982 decision includes VA treatment records, private treatment records, written statements from the Veteran and the Veteran's testimony that he injured his back in service, spent a month in the hospital, and was discharged because he had fallen behind in his training.  The Veteran also testified that he continues to have back pain and that he was told that he would have ongoing back problems after his in-service injury. 

The Board finds that the evidence received since the May 1982 decision is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim.  The Veteran's testimony is new as it was not previously considered by agency decision makers and it is material because it supports the Veteran's claim that his back condition has continued since his separation from service.  The Board finds that this evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for a low back condition is reopened. To that extent only, the appeal is allowed.

III.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

IV.  Right Elbow Condition

During his April 2013 hearing, the Veteran reported that during active service, he fell backwards down a flight of stairs, injuring his back and right elbow.  The Veteran also reported that he spent a month at the Fort Jackson Hospital, that he was given braces for his back and elbow, and that he was discharged shortly thereafter because he had fallen behind and could not complete his training.  

Service treatment records are silent for complaints of or treatment for any right elbow condition.  An August 1976 Statement of Medical Examination and Duty Status indicates that the Veteran "allegedly fell down the stairs in the company area, Fort Jackson, S.C. on August 5, 1976."  The examiner diagnosed the Veteran with an acute lumbosacral strain and on August 11, 1976, the Veteran was given a no heavy lifting profile.  

An Evaluation for Discharge for Enlistees before 180 Active Duty Days indicates that the Veteran had discipline issues.  In July, the Veteran "demonstrated a poor attitude toward training in general and [was] very discourteous to his superiors."  On two other occasions in July, the Veteran was noted as "a constant discipline problem" that was disruptive in formation and disrespectful to his superiors.  A note indicates that he "has shown no improvement in his attitude during the last 6 weeks of training.  I recommend [that the Veteran] be discharged under the provisions of the trainee discharge program."  On two other occasions in July and on August 9, 1976, the Veteran was again counseled for discipline issues.  A note indicates that the Veteran received two Article 15's for disrespect to non-commissioned officers and one for larceny.  The note recommended discharge.  

A letter dated August 10, 1976 indicates that the Veteran was being discharged for his "inability to adjust to military life and [his] disruptive influence on [his] peers."  The letter noted that the Veteran could request a separation physical if he felt that his physical status changed since his last examination.  The Veteran indicated that he did not want a separation examination.  On August 16, 1976, the Veteran was approved for discharge. 

In a July 1979 VA examination, the Veteran reported that he was mopping the barracks when he slipped in water and fell down a flight of stairs and hurt his back.  The Veteran reported being hospitalized for 2 to 3 weeks.  The Veteran did not claim that he injured his right elbow. 
  
Private treatment records dated January 2007 indicate that the Veteran reported having a painful elbow and tendonitis.  

VA records dated April 2009 shows that the Veteran complained of right elbow pain.  The Veteran reported that he fractured his elbow when he fell out of a third story window.  During a May 2009 physical therapy consultation, the Veteran reported that he had a history of a right elbow fracture in the 1990's that became infected and required several surgeries.  

Although the Veteran has not specifically made any contentions of continuity of symptoms of right elbow pain since separation from service, to the extent that his statements can be interpreted as such, the Board finds that, while the Veteran is competent to report the onset of his right elbow pain, any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to Veteran's in-service treatment records that do not document an elbow injury; his failure to report an injury to his elbow in a compensation claim for his lower back; and the Veteran's prior reports in April and May 2009 that he fractured his elbow in the 1990's when he fell out of a third story window.  

In this case, evidence of record indicates that the Veteran did not incur a right elbow condition in service, that the Veteran has not experienced continuous symptomatology of a right elbow condition since service, and that there is no relationship between the Veteran's right elbow condition and his service.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right elbow condition, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a low back disability is reopened. 

Entitlement to service connection for a right elbow condition is denied. 



REMAND

During his April 2013 hearing, the Veteran reported that he was hospitalized at Fort Jackson Hospital for about a month after his August 1976 low back injury.  During his November 2012 VA examination, the examiner noted that the Veteran's T12 compression could be due to an injury but that the compression was not present in an August 1979 x-ray.  However, the examiner did not offer an opinion on whether the Veteran's current condition is as likely as not related to service.  On remand, the Veteran's hospitalization records and an addendum opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center to obtain any outstanding service treatment records.  Specifically, any separately stored inpatient treatment records from Fort Jackson Hospital should be requested.

2.  Forward the Veteran's claims file to the examiner who offered the November 2012 VA opinion (or a suitable substitute if this individual is unavailable) for an addendum opinion. 

Following a review of the claims file, the examiner is asked to opine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's T12 wedge compression is related to his August 1976 lumbosacral strain.  The examiner is requested to provide a rationale for any opinion expressed.

3.  Then, readjudicate the issue of entitlement to service connection for a low back disability.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


